                                United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

    MICHELLE M. BUERGER                              §
                                                     §   Civil Action No. 4:18-CV-78
    v.                                               §   (Judge Mazzant/Judge Nowak)
                                                     §
    JIMMY L. CLIFTON, ET AL.                         §

                     MEMORANDUM ADOPTING REPORT AND
              RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

           Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On January 30, 2020, the report of the Magistrate Judge (Dkt. #24) was entered containing

    proposed findings of fact and recommendations that Plaintiff’s Notice to Court and Objection to

    Memorandum Adopting Report and Recommendation, and Motion to Reconsider and Reverse

    Order Setting Aside Default (Dkt. #20) be granted.

           Having received the report of the United States Magistrate Judge, and no objections thereto

    having been timely filed, the Court is of the opinion that the findings and conclusions of the

    Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

    conclusions of the Court.

           It is therefore ORDERED that Plaintiff’s Motion to Reconsider and Reverse Order

    Setting Aside Default (Dkt. #20) is GRANTED. The Clerk’s Entry of Default (Dkt. #13) is
.
    hereby reinstated. Plaintiff is given thirty (30) days from entry of this Memorandum to move

    for a default judgment in this cause.

           IT IS SO ORDERED.
            SIGNED this 26th day of February, 2020.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE
